DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-13 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 2018/0076270; herein “Kwon”).
Regarding claim 11, Kwon discloses in Fig. 5 and related text an organic light-emitting display apparatus comprising:
a first insulating layer (160, see [0084]) on a substrate;
a connection electrode (175, see [0086]) on the first insulating layer;
a second insulating layer (181, see [0088]) on the first insulating layer to cover the connection electrode;
an organic light-emitting diode (OLED) on the second insulating layer, the organic light-emitting diode comprising a pixel electrode (191, see [0091]), an intermediate layer (360, see [0091]) comprising an organic emission layer, and an opposite electrode (270, see [0091]);
a pixel defining layer (350, see [0091]) covering an edge of the pixel electrode and comprising an opening exposing a central portion of the pixel electrode, the opening defining an emission area; and
a via hole (86, see [0096]) defined in the second insulating layer and through which the pixel electrode is connected to the connection electrode,
wherein an upper surface of the second insulating layer (181, see [0088]) comprises a flat portion parallel to an upper surface of the substrate, a first slope portion having a first slope angle with respect to the upper surface of the substrate, and a second slope portion having a second slope angle with respect to the upper surface of the substrate, the second slope angle greater than the first slope angle, and the second slope portion is located closer to the via hole than the first slope portion and extends to the via hole (note that one can choose the portions such that the claim limitations are met, e.g. a portion including a bottom part of a projection is the “second slope portion” and a portion including a top part of a projection is the “first slope portion”; further note that the “portion” can be chosen such that it includes a part which “extends to via hole”; alternatively extends “to” can be interpreted as extends “towards” the via hole, see American Heritage Dictionary of the English Language, Fifth Edition).
Regarding claim 12, Kwon further discloses wherein the emission area (area of 360) overlaps with the first slope portion and the second slope portion.
Regarding claim 13, Kwon further disclose wherein an area in which the first slope portion overlaps with the emission area is larger than an area in which the second slope portion overlaps with the emission area (note that one can choose portions such that the first portion is larger than the second portion, thus teaching the claimed limitation).
Regarding claim 15, Kwon further discloses a first wiring and a second wiring (171 and 172, see [0080]), which are on a same layer as the connection electrode (175) with the emission area therebetween along a direction in which an upper surface of the first insulating layer extends (e.g. at least a portion in between in lateral direction), wherein a spacing distance between the first wiring and the emission area is equal to a spacing distance between the second wiring and the emission area.
Regarding claim 16, Kwon further discloses the spacing distance between the first wiring and the emission area is less than or equal to 1.2 µm (e.g. zero).
Regarding claim 17, Kwon further discloses wherein the second insulating layer (181) covers the first wiring and the second wiring (171 and 172), and the upper surface of the second insulating layer is sloped according to shapes of the first wiring and the second wiring (see Fig. 5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 7, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (US 2021/0408153; herein “Sun”) in view of Kwon et al. (US 2018/0076270; herein “Kwon”).
Regarding claim 1, Sun discloses in Figs. 11-12 (including cross sectional features shown in Fig. 5a-b or 8a-b, for example) and related text an organic light-emitting display apparatus comprising 
a red pixel, a green pixel, and a blue pixel (see [0126]), each comprising:
a first insulating layer (500, see [0149]) on a substrate;
a connection electrode (220, see [0149]) on the first insulating layer;
a second insulating layer (300, see [0115]) on the first insulating layer to cover the connection electrode;
an organic light-emitting diode (90-010/020/030, see [0118]) on the second insulating layer, the organic light-emitting diode comprising a pixel electrode (410/413, see [0115]), an intermediate layer (50, see [0118]) comprising an organic emission layer, and an opposite electrode (60, see [0118]);
a pixel defining layer (80, see [0118]) covering an edge of the pixel electrode and comprising an opening exposing a central portion of the pixel electrode, the opening defining an emission area; and
a via hole (310, see [0189]) defined in the second insulating layer and through which the pixel electrode is connected to the connection electrode,
wherein a spacing distance between the emission area and the via hole is different in pixels among the red pixel, the green pixel, and the blue pixel (see Fig. 12).
Sun does not explicitly disclose 
wherein, in at least one of the red pixel, the green pixel, and the blue pixel, an upper surface of the second insulating layer in the emission area comprises a slope portion, and an edge of the emission area overlaps the slope portion.
In the same field of endeavor Kwon teaches in Figs. 4-5 and related text a light emitting display apparatus 
wherein, in at least one of the red pixel, the green pixel, and the blue pixel, an upper surface of the second insulating layer (181, see [0088]) in the emission area comprises a slope portion (at least a portion of 181 in region of HP), and an edge of the emission area overlaps the slope portion (see Figs. 4-5; note that the regions HP correspond to 171 and 172 and thus each slope portion overlaps the top and bottom edges of each emission area, as oriented in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sun by having in at least one of the red pixel, the green pixel, and the blue pixel, an upper surface of the second insulating layer in the emission area a slope portion and an edge of the emission area overlaps the slope portion, as taught by Kwon, in order to improve display quality by improving or smoothening WAD characteristic and minimizing a color quality difference recognized by users (see Kwon [0147] at least).
Regarding claim 4, the combined device shows the slope portion comprises a first slope portion (a first portion of 181 in region of HP) and a second slope portion (a second portion of 181 in region of HP, closest to 86) which are sloped in different directions from each other (note that one can choose portions of the projection of 181 such that the claim limitation is met, e.g. a portion on a right side of a projection is the “second slope portion” and a portion on a left side of a projection is the “first slope portion”).
Regarding claim 7, Sun further discloses further comprising a first wiring and a second wiring (a first and a second 211, see [0187]), which are on a same layer as the connection electrode with the emission area therebetween along a direction in which an upper surface of the first insulating layer extends (e.g. at least a portion in between in lateral direction), wherein a spacing distance between the first wiring and the emission area is equal to a spacing distance between the second wiring and the emission area (e.g. vertical spacing in a first example interpretation, see Fig. 5; e.g. horizontal spacing distance is zero in a second example interpretation, see Fig. 4).
Regarding claim 8, Sun further discloses wherein the spacing distance between the first wiring and the emission area is less than or equal to 1.2 µm (e.g. zero, see Fig. 11).
Regarding claim 10, Sun further discloses wherein the red pixel, the green pixel, and the blue pixel are arranged in a pentile matrix structure, and an emission area of the green pixel is smaller than emission areas of the red pixel and the blue pixel (see Fig. 11-12 and [0126]).
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Kwon, as applied to claim 1 above, and further in view of Shang et al. (US 2021/0320156; herein “Shang”).
Regarding claims 2 and 3, Sun does not explicitly disclose 
in the red pixel, 0 ≤ d(R) ≤ 1.2 µm or d(R) ≥ 5 µm, where d(R) is the spacing distance between the emission area and the via hole in the red pixel, and
in the blue pixel, 0 ≤ d(B) ≤ 1.2 µm or d(B) ≥ 5 µm, where d(B) is the spacing distance between the emission area and the via hole in the blue pixel.
in the green pixel, 0 ≤ d(G) ≤ 2.8 µm or d(G) ≥ 5 µm, where d(G) is the spacing distance between the emission area and the via hole in the green pixel.
In the same field of endeavor, Shang teaches a light-emitting display wherein
in the red pixel, 0 ≤ d(R) ≤ 1.2 µm or d(R) ≥ 5 µm, where d(R) is the spacing distance between the emission area and the via hole in the red pixel, and
in the blue pixel, 0 ≤ d(B) ≤ 1.2 µm or d(B) ≥ 5 µm, where d(B) is the spacing distance between the emission area and the via hole in the blue pixel.
in the green pixel, 0 ≤ d(G) ≤ 2.8 µm or d(G) ≥ 5 µm, where d(G) is the spacing distance between the emission area and the via hole in the green pixel (3 µm or greater for all pixels, see [0162]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sun by having the spacing greater than 2.5 µm, as taught by Shang, in order to ensure that the via hole will not affect the light emitting direction of the edge of the effective light emitting region (see Shang [0162]).
Note that the range disclosed by Shang overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the spacing to be a result effective variable affecting electrical and optical characteristics of the OLED and overall device size.  Thus, it would have been obvious to modify the device of Sun to have the spacing within the claimed range in order to ensure optimal light emission direction, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Claims 11, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Kwon.
Regarding claims 11 and 19, Sun discloses in Figs. 11-12 (including cross sectional features shown in Fig. 5a-b or 8a-b, for example) and related text an organic light-emitting display apparatus comprising 
a first insulating layer (500, see [0149]) on a substrate;
a connection electrode (220, see [0149]) on the first insulating layer;
a second insulating layer (300, see [0115]) on the first insulating layer to cover the connection electrode;
an organic light-emitting diode (90-010/020/030, see [0118]) on the second insulating layer, the organic light-emitting diode comprising a pixel electrode (410/413, see [0115]), an intermediate layer (50, see [0118]) comprising an organic emission layer, and an opposite electrode (60, see [0118]);
a pixel defining layer (80, see [0118]) covering an edge of the pixel electrode and comprising an opening exposing a central portion of the pixel electrode, the opening defining an emission area; and
a via hole (310, see [0189]) defined in the second insulating layer and through which the pixel electrode is connected to the connection electrode,
wherein the organic light-emitting display apparatus comprises a red pixel, a green pixel, and a blue pixel, and 
a spacing distance between the emission area and the via hole is different in pixels among the red pixel, the green pixel, and the blue pixel (see Fig. 12).
Sun does not disclose 
wherein an upper surface of the second insulating layer comprises a flat portion parallel to an upper surface of the substrate, a first slope portion having a first slope angle with respect to the upper surface of the substrate, and a second slope portion having a second slope angle with respect to the upper surface of the substrate, the second slope angle greater than the first slope angle, and the second slope portion is located closer to the via hole than the first slope portion and extends to the via hole.
In the same field of endeavor, Kwon teaches in Fig. 5 and related text a light emitting display apparatus
wherein an upper surface of the second insulating layer (181, see [0088]) comprises a flat portion parallel to an upper surface of the substrate, a first slope portion having a first slope angle with respect to the upper surface of the substrate, and a second slope portion having a second slope angle with respect to the upper surface of the substrate, the second slope angle greater than the first slope angle, and the second slope portion is located closer to the via hole than the first slope portion and extends to the via hole (note that one can choose the portions such that the claim limitations are met, e.g. a portion including a bottom part of a projection is the “second slope portion” and a portion including a top part of a projection is the “first slope portion”; further note that the “portion” can be chosen such that it includes a part which “extends to via hole”; alternatively extends “to” can be interpreted as extends “towards” the via hole, see American Heritage Dictionary of the English Language, Fifth Edition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sun by having an upper surface of the second insulating layer comprise a flat portion parallel to an upper surface of the substrate, a first slope portion having a first slope angle with respect to the upper surface of the substrate, and a second slope portion having a second slope angle with respect to the upper surface of the substrate, the second slope angle greater than the first slope angle, and the second slope portion located closer to the via hole than the first slope portion and extends to the via hole, as taught by Kwon, in order to improve display quality by improving or smoothening WAD characteristic and minimizing a color quality difference recognized by users (see Kwon [0147] at least).
Regarding claim 20, Sun further discloses wherein the red pixel, the green pixel, and the blue pixel are arranged in a pentile matrix structure, and an emission area of the green pixel is smaller than emission areas of the red pixel and the blue pixel (see Fig. 11-12 and [0126]).

Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive.
Applicant argues (page 8-9) that Sun and Kwon do not teach the invention of claim 1 because they do not teach or suggest an edge of an emission area overlapping the sloped portion of the second insulating layer.
In response, the examiner disagrees. First, it is noted that in accordance with MPEP 2111, USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Therefore, the claim limitations “overlap,” when given its broadest reasonable interpretation, is not required to be in any particular direction. However, even when given a narrower interpretation of overlapping in a vertical direction, Fig. 4 shows the wiring lines 171 and 172 extending to the top and bottom edges (as oriented in Fig. 4) of the emission areas, and therefore the projections also extend to the top and bottom edges (see [0088] at least). Accordingly, Sun in view of Kwon teaches the claimed invention.  
Applicant argues (page 10) that Kwon does not teach the invention of claim 11 because it does not teach or suggest the second slope portion extending to the via hole.
In response, the examiner disagrees. First, it is noted that in accordance with MPEP 2111, USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Therefore, the claim limitations “to,” when given its broadest reasonable interpretation requires only “towards” (see American Heritage Dictionary of the English Language, Fifth Edition), and therefore in a first example interpretation the sloped portion extends to the via hole in that it extends towards the via hole. Additionally, the claim limitations “sloped portion” can be, in its broadest reasonable interpretation, chosen such that it is any portion which comprises a slope. Accordingly, in a second example interpretation, the portion can include a part of HP which is sloped and also a part surrounding it which extends to the via so as to reach the via hole. Accordingly, the claimed limitation is taught by Kwon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US 2019/0386240) is cited for showing a first and second sloped portion overlapping in a vertical direction with an emission area (opening in 112), the second sloped portion (a portion of 110 in 1101) being a greater slope than the first sloped portion (portion in 1102) and extending to reach the via hole).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        8/19/2022